Citation Nr: 0316940
Decision Date: 07/21/03	Archive Date: 10/02/03

Citation Nr: 0316940	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-09 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a lacerated right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1968 to February 
1971.  He died in October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


VACATUR

The Board issued a decision in June 2001 concerning the 
issues on appeal.  The record indicates that the veteran died 
before the date on which the Board decision was dispatched.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  In these circumstances, the appropriate 
remedy is to vacate the Board decision (which causes the 
underlying RO decision to be vacated as well) and dismiss the 
appeal.  Landicho, 7 Vet. App. at 54.   Such action ensures 
that the Board decision and underlying RO decision will have 
no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements. Id. 

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board vacates its June 2001 decision.




ORDER

The June 2001 Board decision is vacated.  




	                        
____________________________________________
	Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0116255	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-09 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a lacerated right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case returns to the Board following remands in December 
1993 and August 1996.  

The December 1997 Decision Review Officer report indicates 
that the veteran withdrew his appeal with respect to the 
claim for an increased disability rating for tinea 
versicolor.  Therefore, that issue is not currently before 
the Board.  

Review of the claims folder reveals that the veteran sought 
an increased evaluation for the right thumb disability in 
June 1988.  In a March 1989 rating decision, the RO reduced 
the disability rating for residuals of a lacerated right 
thumb from 10 percent to noncompensable (zero percent 
disabling).  The veteran disagreed with both the reduction 
and the failure to increase the disability rating.  In a 
February 1998 rating action, the RO restored the 10 percent 
rating effective for the right thumb disability effective 
from the date of the reduction.  The issue of entitlement to 
an increased disability evaluation, as set forth above, 
remains on appeal.  

In a February 2000 statement, the veteran alleged entitlement 
to service connection for hypertension, a nerve disorder, 
bronchitis, hyperthyroidism, diabetes, soft-tissue sarcoma, 
and prostate cancer.  These claims are referred to the RO for 
any necessary development and adjudication. 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has been essentially unemployable since 1983 
due to symptomatology associated with the onset of PTSD as a 
result of his motorcycle accident.   

3.  The veteran complains of right thumb numbness, with 
occasional reports of thumb pain and numbness in the whole 
hand, which limits his ability to feel and grasp objects.  
Objectively, there is evidence of decreased sensation along 
the thumb, as well as some evidence of decreased hand 
strength on the right and degenerative joint disease in the 
metacarpophalangeal joint.  There is no evidence of limited 
thumb motion, pain with use of the hand, or abnormality of 
the scar.    


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent initial disability rating 
for PTSD have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a disability rating greater than 10 
percent residuals of the lacerated right thumb have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 5010, 
5224 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
respective rating decisions and subsequent statement of the 
case and supplemental statements of the case, the RO notified 
the veteran and his representative of the evidence needed to 
substantiate his claim.  In addition, the RO has afforded the 
veteran medical examinations and has obtained all evidence 
necessary to dispose of the claims.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Increased Initial Disability Rating for PTSD

In an August 1991 decision, the Board established service 
connection for PTSD.  The RO assigned a 10 percent disability 
rating in a December 1991 rating action.  The veteran 
disagreed with that award.  The Board observes that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).   

Factual Background

Private medical records showed that the veteran was involved 
in a motorcycle accident in 1983 in which he sustained 
multiple injuries, including closed head trauma.  He did not 
work after the accident.  

VA records of electroencephalography (EEG) performed in March 
1989 indicated that the veteran had a personality change 
after the 1983 head injury.  The study was within normal 
limits.  The veteran underwent a VA outpatient psychological 
evaluation in May 1989 to rule out PTSD.  He reported 
symptoms including angry outbursts, insomnia, and nightmares 
about Vietnam, which began after the accident.  He noted that 
he was unable to work as a welder or cutting hair (his 
previous professions) due to right hand weakness associated 
with an injury from the accident.  The VA psychologist stated 
that it was not unusual for a traumatic incident, such as the 
accident, to trigger previously absent PTSD symptoms from 
Vietnam.  Although he did not detect any memory or other 
obvious neuropsychological deficits, he recommended a 
neuropsychological evaluation.  The diagnosis was PTSD 
symptoms and possible organic brain syndrome (OBS).  

The report of the June 1989 VA neuropsychological evaluation 
related that the veteran complained of symptoms including 
decreased mental activity, communication skills, memory, and 
ability to work since the 1983 motorcycle accident, as well 
as auditory and visual hallucinations and suicidal ideation.  
The residuals of the injuries impeded his ability to perform 
work.  The veteran had had several long-term relationships 
and had two children with whom he had contact; otherwise, he 
was socially withdrawn and had few hobbies.  The examiner 
commented that the withdrawal was likely due to combat-
related PTSD symptoms and mental limitations since the 
accident.  Neuropsychological testing revealed an 
intelligence quotient that was probably higher before the 
accident, short-term memory deficits, some difficulty in 
reading and writing, and poor executive functioning.  The 
diagnostic impression was organic personality disorder 
associated with the 1983 head injury.  It was noted that, due 
to the cognitive deficits since the accident, the veteran 
might not be trainable or employable.      

The RO received a report from A. Blood, M.D., of an April 
1989 evaluation for purposes of Social Security disability 
claim.  The veteran not worked since the 1983 accident.  He 
denied any prior psychiatric care relative to his Vietnam 
experiences.  He had hallucinations and flashbacks about 
Vietnam.  The diagnostic opinion included PTSD related to the 
Vietnam war and organic personality disorder.

A decision from the Social Security Administration dated in 
November 1989 indicated that the veteran had a severe 
combination of impairments including OBS with organic 
personality disorder, as well as other physical residuals 
from the 1983 accident.  He was considered disabled for 
Social Security purposes from February 1987.  The June 1991 
decision changed the disability date to October 1986.

The veteran was hospitalized at a VA facility from April 1990 
to June 1990.  He was still unemployed.  It was noted that he 
viewed himself as overwhelmingly disabled.  He was no longer 
able to function as a welder due to a right wrist injury.  
The veteran was haunted by images and memories of combat duty 
in Vietnam, though he was more comfortable discussing his 
multiple somatic complaints.  It was also noted that he 
constantly attempted to establish his case of disability 
either due to Agent Orange or PTSD or the accident.  The 
veteran initially maintained a very low profile, but 
eventually began to talk about his Vietnam experiences.  The 
diagnoses at discharge included: chronic PTSD evinced by 
survivor guilt, impacted grief, emotional numbing, recurrent 
intrusive images and memories of death and dying in Vietnam, 
avoidance, isolation, and a sense of a foreshortened and 
disabled life; and passive-dependent personality disorder.  
Psychosocial stressors were listed as catastrophic.  His 
functioning was characterized as significantly impaired, 
unable to sustain employment, homeless, and destitute.  The 
physician commented that the veteran's employability was 
clearly in question because of the significant years of 
unemployment and his view of himself as overwhelmingly 
disabled. 

VA outpatient records dated in September 1990 related that 
the veteran was mentally ill, schizoid, unrealistic, and 
unable to concentrate.  It was noted that he was 
unemployable.  He had gone through a PTSD recovery unit and 
was currently in domiciliary care.  No other disabilities 
were mentioned.  

The veteran had another VA hospitalization from February 1991 
to May 1991.  At admission, demonstrated circular speech with 
possible mild looseness of associations, concrete thought 
processes, paranoid thought content, and reports of 
nightmares and flashbacks with unclear war-related content.  
He presented with sad affect, impaired judgment, and poor 
insight.  The diagnoses at discharge included polysubstance 
abuse, depression not otherwise specified, and PTSD symptoms.

May 1993 VA mental hygiene clinic notes indicated that the 
veteran continued to reveal symptoms of PTSD, including 
survivor guilt, social withdrawal, grief, hypervigilance, 
intrusive memories, nightmares, and panic attacks.  He also 
had several physical problems and a history of substance 
abuse.  The practitioner stated that both the veteran's 
psychiatric and physical problems had contributed to his lack 
of employment.  

In an undated letter, C. Jones, MA, of Lake/Sumter Mental 
Health Center and Hospital indicated that he was seeing the 
veteran and was approved by the Vet Center for working with 
Vietnam veterans.  The records indicated that the veteran's 
behavior became quite erratic subsequent to a 1983 motorcycle 
accident.  Mr. Jones stated that, if impulsivity and 
emotional lability had been the only or primary symptoms, a 
case might have been made for a direct cause-and-effect 
relationship between the trauma of the accident and the 
veteran's deteriorated functioning.  However, he believed 
that the veteran experienced a surge of symptoms immediately 
after the accident that had to do with the trauma of combat 
in Vietnam.  In fact, Mr. Jones opined that the veteran's 
ten-year saga of joblessness, impaired social functioning, 
and mental health treatment has revolved around the 
persistent and profound existence of PTSD symptoms related to 
combat experiences.  He observed that the veteran had a 
taciturn style and controlled exterior, though he had shown 
signs of depression, resentment, and anger.  Mr. Jones 
questioned the cause for the veteran's rapid decline in 
functioning after the accident, noting that the records 
seemed to indicate no residual neurological damage.  He 
concluded that the veteran had experienced subtle PTSD 
symptoms prior to the accident, which he had controlled, but 
that the accident opened a hole in his defenses and general 
coping system.  He added that the past diagnosis of 
personality disorder could not account for the existence and 
power of PTSD symptomatology.  

Noted from the veteran's VA hospitalization from November 
1992 to January 1993 indicated that his passive demeanor 
masked his average intelligence and his Vietnam combat 
stressors.  It was noted that he was single-minded in his 
pursuit of service connection and that he had been 
misdiagnosed as OBS since a motorcycle accident in 1983.  He 
veteran viewed himself as too disabled to work for years.  
The veteran had great difficulty sharing information about 
his combat stressors and preferred to recite a list of 
somatic complaints.  He kept a very low profile during the 
hospitalization, as he did not want to make a spectacle of 
himself.  The diagnoses at discharge included: chronic PTSD, 
evinced by survivor guilt, impacted grief, isolation, 
avoidance, anhedonia, hypervigilance, recurrent intrusive 
images, memories, and nightmares of Vietnam combat, 
casualties, and atrocities, a feeling of futility, and a 
sense of a foreshortened, wasted life; and borderline 
personality disorder with passive-dependent and self-
defeating traits.  Psychosocial stressors were noted as 
catastrophic.  As to the veteran's functioning, it was noted 
that he was unemployed, dependent on parents, and needed 
inpatient treatment for PTSD.  The physician commented that, 
as far as employability, it appeared futile: the veteran 
clearly viewed himself as too disabled to work and had not 
worked in years. 

The report of the January 1994 VA psychiatric examination 
reflected the veteran's employment and treatment history.  He 
complained of frequent nightmares with sleep disturbance, 
depression, and guilt.  He also had headaches that lasted up 
to several days.  Examination revealed a paranoid coloring to 
some of his thought content, somewhat blunted affect, 
depressed mood.  The diagnosis was moderate PTSD of delayed 
onset, dysthymia, and borderline personality disorder with 
passive-dependent features.  Psychosocial stressors were 
considered to be moderate.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65 for the past and 
current year.  He commented that, although the veteran had 
PTSD, his major problems were derived from his personality 
disorder and headaches and other medical problems.  

During the August 1994 personal hearing, the veteran 
reiterated his subjective complaints associated with PTSD.    

In an August 1994 statement, a Vet Center social worker 
stated that he had counseled the veteran since March 1994.  
His diagnoses included PTSD, anxiety, depression; and 
borderline personality disorder with passive-dependent, self-
defeating traits.  The social worker opined that the veteran 
still required intensive counseling.  

J. Johnson, LCSW, of Lifestream Behavioral Center, offered a 
statement dated in August 1994, in which she indicated that 
she had seen the veteran since February 1993 and had review 
of his service and post-service history.  She had the 
following conclusions: 1) the veteran had a severe case of 
PTSD that occurred during his duty in Vietnam, with severe 
alienation, sleep disorder, physical difficulties and sexual 
impotency, recurrent nightmares, and combat flashbacks with 
deepened depression; 2) factors that occurred after his 
Vietnam experience, including substance use, the motorcycle 
accident, and physical and sexual problems, could be traced 
back to the PTSD, which might have caused, or at least 
contributed to, his later difficulties; and 3) the veteran 
had been unable to work for a good number of years and would 
be unable to keep gainful employment for some years to come.  

During the June 1995 VA psychiatric examination, the veteran 
claimed to have been unemployed since 1983 due to a current 
psychiatric problem.  Since returning from the war, he had 
nightmares, flashbacks, startle response, and a withdrawn 
lifestyle.  Examination was significant for depressed mood 
and somewhat blunted affect.  He spoke about Vietnam 
experiences without much emotion.  The diagnosis was PTSD.   

The veteran was hospitalized at Northeast Florida State 
Hospital from October 1995 to September 1996 on an 
involuntary admission after being arrested and found 
incompetent to stand trial.  Diagnoses at discharge included 
bipolar disorder, rule out psychosis secondary to thyroid 
disorder, PTSD by history, and substance abuse disorder.

In January 1998, the veteran underwent a VA examination by 
board of two examiners who reviewed his in-service and post-
service history, as well as his continued subjective reports 
of PTSD symptoms.  The examiners commented that the veteran 
was dressed in fatigues and dark glasses.  He sometimes made 
eye contact, or at other times just looked at the notes he 
brought.  He was generally friendly and cooperative, but 
became upset once or twice when he tried to elaborate about 
past history and was prevented from doing so.  He was able to 
relate his symptoms in a relevant manner with some 
hesitations and negative results.  Mental status examination 
revealed thought content indicative of mild PTSD symptoms.  
The veteran presented facts without any particular reaction.  
It was noted that he did not show other symptoms referred to 
in previous records, indicating perhaps some problem of 
bipolar disorder or other disorder.  Cognition was intact.  
Insight was very limited and judgment was poor.  

The diagnosis was PTSD, polysubstance abuse, and personality 
disorder not otherwise specified.  Psychosocial stressors 
were mild to moderate.  The examiners assigned a GAF score 
for PTSD of 55 for the past and current year.  They commented 
that, at present, the PTSD symptoms appeared to be mild.  
However, the personality disorder symptoms appeared to be 
moderate to severe.  The examiners suggested that some of the 
manifestations shown on previous examinations but absent 
currently were possibly the result of past drug and alcohol 
use.  The veteran was still reluctant to admit to an alcohol 
problem.   

The veteran was hospitalized at a VA facility from June 1998 
to July 1998.  He had continued nightmares, flashbacks, bouts 
of depression, difficulty with anger control, a tendency to 
isolate, and difficulty sleeping.  During the admission, he 
participated fully and seemed motivated for improvement.  The 
diagnosis at discharge was chronic PTSD and substance abuse 
in remission, as well as personality disorder not otherwise 
specified.  Psychosocial stressors were noted to be severe 
and both chronic and acute, including his Vietnam 
experiences, injuries, interpersonal difficulties, and 
physical conditions.  The GAF score was 45 with a score of 40 
to 50 in the past year.  It was noted that the veteran did 
not appear to be employable.  In a separate physician 
statement completed at discharge, it was indicated that the 
veteran had severe impairment and limitation of ability to 
work on all scales, that he was not employable, and that he 
was permanently and totally disabled due to chronic and 
severe PTSD. 

During the May 2000 hearing before a member of the Board, the 
veteran discussed his treatment history, employment history, 
and current PTSD symptomatology.  He had worked at only a 
couple part-time jobs since 1983.  He also described social 
isolation with an inability to get along with people and a 
lack of interpersonal relationships.          

Analysis

The veteran's PTSD has been evaluated as 10 percent disabling 
since the effective date of the award under Diagnostic Code 
(Code) 9411.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes that, in its October 1998 supplemental 
statement of the case, the RO applied considered the new 
version of the regulations in determining that no increase 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard, 4 Vet. 
App. at 392-94.  

Under the previous version of the rating schedule, a 0 
percent rating is assigned when there are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  A 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93.  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).  

Under the amended regulations, a 0 percent rating is awarded 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; when symptoms are controlled by continuous 
medication.  A 30 percent disability rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

The Board finds that the amended version of the rating 
criteria is not more favorable to the veteran in this case.  
That is, the Board finds that the evidence of record shows 
that the veteran has been unemployable due to PTSD, which, 
under the previous version of the rating schedule, satisfies 
the criteria for a 100 percent rating.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994) (under the previous version of the 
rating criteria, demonstrable inability to obtain or retain 
employment is a satisfactory basis for a 100 percent rating). 

The evidence shows that the veteran has been unemployed since 
the 1983 motorcycle accident.  It appears that he was 
initially diagnosed as having OBS or organic personality 
disorder as a result of the accident.  However, the report of 
VA hospitalization from November 1992 to January 1993 VA 
hospitalization suggests that the veteran had been 
misdiagnosed as having OBS.  The Board notes that the 
diagnosis of OBS or organic personality disorder is generally 
not shown after 1989.  

In fact, as early as April 1989, the veteran was diagnosed as 
having PTSD.  The May 1989 VA psychologist states that it is 
not unusual for a traumatic event to trigger previously 
latent PTSD symptoms.  In his undated letter, Mr. Jones 
adopts that theory in opining that, immediately after the 
accident, the veteran experienced a surge of PTSD symptoms 
from his Vietnam combat experiences.  Similarly, in her 
August 1994 statement, Ms. Johnson essentially states that 
the veteran had a severe case of PTSD from Vietnam 
experiences that caused or contributed to the events that 
occurred after Vietnam.  Both Mr. Jones and Ms. Johnson 
endorse the opinion that PTSD symptomatology resulted in the 
veteran's unemployment and continued inability to work.  Mr. 
Jones also notes that he found no evidence of residual 
neurological damage or other disorder that would account for 
the symptoms.  

VA medical records also reflect the opinion that the veteran 
is totally disabled due to PTSD.  For example, September 1990 
VA outpatient notes indicated that the veteran was 
unemployable.  The only disability mentioned is PTSD.  More 
recently, according to records from the VA hospitalization in 
June and July 1998, the physician states that the veteran had 
severe impairment and limitation of ability to work, that he 
was unemployable, and that he was permanently and totally 
disabled due to PTSD.  Earlier VA hospitalization discharge 
summaries generally question the veteran's ability to seek 
and maintain employment.  However, those records acknowledge 
that the veteran views himself as totally disabled and is 
preoccupied with securing a higher service-connected 
disability rating.  However, the veteran has also been 
generally hesitant to discuss his Vietnam experiences or 
psychological symptoms in support of that goal.  In any 
event, the physicians determined that the veteran was 
severely impaired from his psychiatric disability.     

The Board concedes that the claims folder contains evidence 
against the veteran's claim.  For example, May 1993 VA 
outpatient notes include the opinion that the veteran's 
physical and psychiatric problems contributed to his 
unemployment.  The Board notes that, during the May 1989 
psychological evaluation and the VA hospitalization from 
April to June 1990, the veteran acknowledges that he was 
unable to work due to a right wrist injury sustained in the 
1983 accident.  In addition, the January 1994 VA examiner 
states that the veteran's primary problems came from his 
personality disorder and other medical problems.  Similarly, 
the January 1998 VA examiners indicate that the veteran's 
personality disorder is more severe than his PTSD.  

However, when the evidence is in relative equipoise, the 
Board is required to resolve doubt in the veteran's favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.  
Considering all of the evidence of records, the Board finds a 
relative balance of evidence for and against the veteran.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that that the evidence supports a 100 percent initial 
disability rating for PTSD throughout the appeal period.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99; 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130, Code 9411 (2000); 38 C.F.R. § 
4.132, Code 9411 (1996).


Increased Disability Rating for Residuals of Lacerated Right 
Thumb

In this case, the RO originally established service 
connection for residuals of a lacerated right thumb in a May 
1972 rating decision.  It assigned a 10 percent disability 
rating.  That evaluation was continued in several subsequent 
rating actions and an October 1978 Board decision.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

Factual Background

In June 1988, the veteran requested an increase in his 
service-connected disabilities.  The report of the January 
1989 VA examination was negative for findings associated with 
the right thumb.  The February 1989 VA examination report 
revealed a 2.5-inch scar on the thenar eminence of the right 
thumb.  There was normal strength, motion, sensation, and 
intrinsic musculature.  The diagnosis was healed laceration 
of the thenar eminence of the right thumb.   

In his April 1989 notice of disagreement, the veteran 
asserted that he had numbness in the right thumb and hand.  
In a May 1989 statement, he added that he had numbness and 
pain in the whole right hand, not just the thumb.  He 
reiterated these
complaints in his July 1989 substantive appeal.     

VA medical records dated in April and May 1989 reflected 
general complaints of pain and numbness in the right thumb.  
There was no objective evidence of residual abnormality other 
than the scar.  May 1989 consultation noted from the plastic 
surgery hand clinic also showed complaints of pain and 
numbness in the thumb.  On examination, the hand and thumb 
appeared to be intact neurovascularly.  It was noted that the 
complaints of pain and numbness were without a nerve 
distribution.    

During the September 1989 personal hearing, the veteran 
reported having continued numbness in the right thumb.  The 
numbness affected his ability to handle objects.  The thumb 
did not hurt and had good movement. 

The veteran underwent a VA examination in November 1993 VA 
examination.  He complained of some right thumb numbness.  He 
had no problem with use of the hand.  Examination of the hand 
was normal, with good grip and grasp, thumb motion, 
dexterity, and sensation.  There was no evidence of pain with 
use of the hand.  The examiner identified a 1.5-inch scar at 
the base of the right thumb.  The diagnosis was history of 
laceration of the right thumb with negative examination.  

The veteran testified at another personal hearing in August 
1994.  He had constant numbness around the scar on the right 
thumb.  There was no pain or limitation of use of the thumb.  
He had no problems grasping or gripping.

According to VA medical records dated in January 1994, the 
veteran underwent electromyography for evaluation of 
complaints of numbness over the thenar eminence on the right 
following a laceration to that area.  The study showed an 
essentially normal right upper extremity, with minimal axonal 
loss in the right hypothenar muscles.  

The report of the January 1998 VA dermatology examination 
showed that the examiner reviewed the claims folder and VA 
medical records.  The veteran had a history of laceration to 
the palmar side of the right thumb.  He complained of right 
thumb pain and numbness.  He characterized the pain as a 5 on 
a scale from 1 to 10 with acute flare-ups two or three times 
a month.  There were no precipitating factors.  The pain was 
relieved by pain medication.  The veteran had occasional 
trouble picking up fine items or dropping things.  
Examination revealed no gross abnormality.  There was a 5.5-
centimeter scar over the palmar surface of the right thumb.  
There was decreased hand strength compared to the left hand 
and decreased sensation to pinprick along the entire palmar 
and dorsolateral surface of the right thumb.  Otherwise, the 
veteran was able to approximate the tip of the thumb to the 
tips of all the fingers.  There was full range of motion of 
the thumb and normal pinch strength.  The examiner noted 
minimal swelling of the metacarpophalangeal joint.  The 
diagnosis included residuals of laceration of the right thumb 
with loss of sensation, as well as degenerative joint disease 
in the metacarpophalangeal joint.  

The veteran testified before a member of the Board in May 
2000.  He had constant numbness in the right thumb.  
Sometimes the whole hand was numb.  At those times, he had 
trouble using it.  He also had trouble writing.  He had to 
change the way he held or grabbed things. 

Analysis

The veteran's right thumb disability is evaluated as 10 
percent disabling.  As of the February 1998 rating action, 
the RO rated the disability by analogy to Code 5010, 
arthritis due to trauma, and Code 5224, ankylosis of the 
thumb.  38 C.F.R. § 4.71a.  

Disabilities evaluated under Code 5010 are rated as 
degenerative arthritis, Code 5003, according to limitation of 
motion of the affected part.  Code 5224 provides for a 10 
percent rating for favorable ankylosis of the thumb.  A 
maximum rating of 20 percent is assigned for unfavorable 
ankylosis.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that the RO previously rated the thumb 
disability under Code 7805, other scars.  38 C.F.R. § 4.118.  
Under Code 7805, the disability rating is based on the 
limitation of function of the affected part.  The Board 
observes that no more than a 10 percent rating is allowed 
under either of the other two potentially applicable 
diagnostic codes for scars.  See 38 C.F.R. § 4.118, Code 7803 
(a scar that is superficial, poorly nourished, with repeated 
ulcerations) and Code 7804 (a scar that is superficial and 
tender and painful on objective demonstration).     

In this case, the veteran complains of right thumb numbness, 
with occasional reports of thumb pain and numbness in the 
whole hand, which limits his ability to handle objects.  
Objective evidence of disability consists of decreased 
sensation along the thumb and some indication of decreased 
hand strength on the right.  There are also indications of 
degenerative joint disease in the metacarpophalangeal joint.  
There is no evidence of limited thumb motion, pain with use 
of the hand, or abnormality of the scar on the thumb.  Given 
this evidence, the Board cannot conclude that the disability 
picture more nearly approximates the type of severe 
disability contemplated for a 20 percent rating under Code 
5224.  38 C.F.R. § 4.7.  

Similarly, as there is no abnormality of the scar such as 
ulcerations or objectively demonstrated tenderness or pain, 
the Board finds no basis for establishing a separate 
disability rating for the scar.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for residuals of a lacerated right thumb.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Codes 5010 and 
5224.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent initial disability rating 
for PTSD is granted. 

A disability rating greater than 10 percent for residuals of 
a lacerated right thumb is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



 

